Citation Nr: 0734071	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-41 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the left knee.  

2.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the right knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
bilateral knee disabilities.  The veteran subsequently 
initiated and perfected appeals of these determinations.  In 
June 2007, the veteran testified via videoconference before 
the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks increased ratings for his service-connected 
disabilities of the bilateral knees.  At his June 2007 
personal hearing, he testified that he underwent a total knee 
replacement of the left knee in January 2006 at a VA 
facility.  Review of the record indicates this operation was 
subsequent to his most recent examination, conducted in May 
2005.  As the veteran's left knee disability has changed 
significantly since his most recent VA medical examination, a 
new examination is required.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran also stated at his June 2007 hearing that he is 
receipt of Social Security Disability benefits due, at least 
in part, to his bilateral knee disabilities.  Review of the 
claims folder indicates the medical records associated with 
that claim have not been obtained by the RO.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006).  VA's duty to assist 
includes an obligation to obtain Social Security 
Administration (SSA) records when they may be relevant and VA 
has actual notice that the veteran is seeking or has sought 
SSA benefits.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Finally, the Board notes additional pertinent evidence, 
including VA medical treatment records, have been received 
subsequent to the statement of the case or most recent 
supplemental statement of the case.  As the veteran has not 
waived agency of original jurisdiction consideration of this 
evidence, it must be considered by the RO prior to any final 
Board adjudication.  See 38 C.F.R. § 19.31 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Social 
Security Administration and request 
medical records related to the veteran's 
claim for Social Security Administration 
disability benefits.  If no such records 
are available, that fact should be noted 
for the record.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine his 
current degree of disability resulting 
from his bilateral knee disorders.  He 
must be given adequate notice of the date 
and place of any requested examination.  A 
copy of all notifications must be 
associated with the claims folder.  The 
claims file and a copy of this remand must 
be made available to the examiner and the 
examiner should indicate in his/her report 
that these records were reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should indicate complete range of 
motion in degrees for each knee and 
whether the veteran experiences additional 
functional loss as a result of painful 
knee motion, instability, weakness, or 
lack of endurance of the knee joints.  The 
examiner should also indicate the presence 
and severity of any lateral instability 
and/or recurrent subluxation of either 
knee.  Any other impairment related to the 
veteran's bilateral knee disabilities 
should also be noted for the record.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly set 
forth.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

